Name: Council Regulation (EC, Euratom) NoÃ 1067/2006 of 27 June 2006 adjusting the weightings applicable to the remuneration and pensions of officials and other servants of the European Communities
 Type: Regulation
 Subject Matter: Europe;  EU institutions and European civil service;  personnel management and staff remuneration;  executive power and public service;  social protection
 Date Published: nan

 14.7.2006 EN Official Journal of the European Union L 194/3 COUNCIL REGULATION (EC, EURATOM) No 1067/2006 of 27 June 2006 adjusting the weightings applicable to the remuneration and pensions of officials and other servants of the European Communities THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to the Protocol on the Privileges and Immunities of the European Communities, and in particular Article 13 thereof, Having regard to the Staff Regulations of officials of the European Communities and to the Conditions of employment of other servants of the European Communities, as laid down by Council Regulation (EEC, Euratom, ECSC) No 259/68 (1), and in particular Articles 63, 64, 65 and 82 of the Staff Regulations and Annexes VII, XI and XIII thereto, and the first paragraph of Article 20, Article 64 and Article 92 of the Conditions of employment of other servants, Having regard to the proposal from the Commission, Whereas: There has been a substantial increase in the cost of living in Lithuania in the period June to December and the weightings applied to the remuneration of officials and other servants should therefore be adjusted, HAS ADOPTED THIS REGULATION: Article 1 With effect from 1 January 2006, the weightings applicable, under Article 64 of the Staff Regulations, to the remuneration of officials and other servants employed in the countries and places listed below shall be as follows:  Lithuania 80,1. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 27 June 2006. For the Council The President J. PRÃ LL (1) OJ L 56, 4.3.1968, p. 1. Regulation as last amended by Regulation (EC, Euratom) No 2104/2005 (OJ L 337, 22.12.2005, p. 7).